BY THE COMMISSION.
The commission by its duly designated examiner, Alfred E. Sapp, held a public hearing on this application in the city commission room in the Coral Gables city hall on March 17 and 18, 1952. On May 21, 1952 a copy of the examiner’s proposed order in this proceeding was transmitted to all parties of record. The commission allowed 15 days within which the parties could file exceptions to the proposed order. Exceptions to the proposed order were filed by protestant Greyhound Corporation, Florida Greyhound Lines Division.
Upon examination of the record in this proceeding, together with the exceptions filed herein to the examiner’s proposed order, it is the opinion of the commission that exceptions numbered 2, 8 and 4 are well taken and should be sustained.
Applicant is a Florida corporation, financially able and otherwise qualified to render a proposed service which consists of a personalized transportation of hunting and fishing parties in Dade, Monroe and Collier counties, catering primarily to tourists under an arrangement whereby the fisherman or hunter would be picked up at his residence, together with his equipment, such as tackle, skiffs and motors, and transported by limousine with trailer, if necessary for the equipment, to the fishing or hunting grounds, and then returned to his place of residence.
The service proposed would include a box lunch, and the limousines would be equipped with an ice box, so the fisherman could bring back his fish. There is no similar service now available to tourists or residents, and hotel representatives testified as to public convenience and necessity for the same in so far as fishing is concerned, especially with reference to fishing trips from Miami Beach to the Florida Keys and Everglades areas.
The application was opposed by Florida Greyhound Lines and Tamiami Trail Tours, but it does not appear that the applicant’s proposed operation would compete with the protestants to any extent, in that the applicant’s operation would not include sightseeing or common carriage in general, but would be limited to fishermen and hunters over non-scheduled and irregular routes, including some highways not serv*208iced by the protestants, and would transport prospective fishermen and hunters to places which are inaccessible by the buses operated by the protestants.
After due consideration of the testimony and evidence adduced in this cause and the exceptions filed to the proposed order of the examiner the commission finds: (1) the transportation which is proposed is for hire carriage requiring a for hire permit under section 323.05, Florida Statutes 1951, as distinguished from common carriage requiring a certificate of public convenience and necessity under section 323.03; (2) public convenience and necessity require the granting of an application for a for hire permit, as to fishing parties; (3) public convenience and necessity do not require the granting of the application as to hunting parties; and (4) the type of transportation herein should be limited to seven-passenger sedans with trailers for the transportation of boats and fishing equipment.
It is therefore ordered: (1) that for a hire permit be and same is hereby issued to Enchanted Fishing Tours, Inc. authorizing the operation of an auto transportation company as a for hire carrier of passengers for fishing parties originating at points and places in Dade County, on the one hand, for destinations at points and places in Dade, Monroe and Collier counties, on the other hand, and return, over irregular routes and nonscheduled round trips, in vehicles limited to seven-passenger sedans with trailers for the transportation of boats and fishing equipment; (2) that the application, in so far as the transportation of hunting parties is concerned, is denied; and (3) that the applicant file with this commission evidence of compliance with its rules governing insurance and other necessary requirements applicable to for hire carriers.